Memorandum. The order of the Appellate Division should be affirmed.
At issue in this case is whether the organizers of the corporation intended that the stock be evenly divided between the two stockholders or whether it was their intent that the ownership be held in a 51-49% ratio. The trial court, relying solely on the documentary evidence, found that the intent of the parties was that the appellant hold a 51% interest. The Appellate Division properly reviewed this factual determina*933tion and, weighing certain oral testimony proffered at trial as well as the documentary evidence, reversed the lower court’s determination, finding that the evidence as a whole manifested an intention that the stock of the corporation be equally divided. Upon our review of the record before us we find that the evidence persuades us to adopt the findings of the Appellate Division (see Cohen and Karger, Powers of the New York Court of Appeals, § 112, pp 485-486).
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed, with costs, in a memorandum.